EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Applicants’ Information Disclosure Statement filed on 16 March 2021 after payment of their issue fee is being considered under the procedure of Quick Path IDS, but does not justify reopening prosecution.  Generally, only two of the references cited appear to be at all relevant to the claims.  Here, U.S. Patent Application Publication Citation 2 and Foreign Patent Documents Citations 2 and 3 do not appear to be relevant to the claims, and could be pursuant to erroneous document or publication numbers.  
Applicants’ U.S. Patent Application Publication Citation 1 and Foreign Patent Document Citation 1 are relevant, and are both derived from the same international application, PCT/KR2013/005095, but do not clearly disclose or teach the limitations directed to “wherein the error concealment unit is configured to perform a control so as to adapt a lower frequency end of the first frequency range and/or a higher frequency end of the second frequency range in dependence on an energy relationship between harmonics and noise”, “wherein the error concealment unit is configured to choose the first frequency range and the second frequency range such that the harmonicity is comparatively smaller in the first frequency range when compared to the harmonicity in the second frequency range”, or “wherein the error concealment unit is configured to determine up to which frequency the properly decoded audio frame preceding the lost audio frame comprises a harmonicity which is stronger than a harmonicity threshold, and to choose the first frequency range and the second frequency range in dependence thereon.”

Applicants’ Specification, Page 10, Line 1 to Page 11, Line 10, and Page 58, Line 8 to Page 59, Line 13, specifically describes determining a cutoff frequency between a first frequency range and a second frequency range in various ways that include dependence on an energy relationship between harmonics and noise or on a harmonicity threshold.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        March 22, 2021